Citation Nr: 0007971	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  94-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
tibia stress fracture, claimed as secondary to service-
connected residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979, and separation records reveal that she served 
an additional six years and nine days of active duty.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim for service 
connection for a stress fracture of the right tibia.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in April 1996 and in January 1999 for further development.


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of osteoporosis or any current residuals of a right 
tibia stress fracture.


CONCLUSION OF LAW

The claim for service connection for residuals of a right 
tibia stress fracture is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in substance, that service connection 
is warranted for residuals of a right tibia stress fracture, 
which she asserts resulted from her service-connected 
residuals of a hysterectomy.  The service medical records 
show that the veteran underwent a hysterectomy in service in 
1978.  She contends that her in-service hysterectomy resulted 
in decreased estrogen which, in turn, led to weakened bones 
and, eventually, a stress fracture of the tibia.  VA 
treatment records show that she was diagnosed with a stress 
fracture of the right tibia in April 1991. 

Under 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.303(d) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As the veteran has 
only contended that service connection for residuals of a 
right tibia stress fracture is warranted on a secondary 
basis, the Board will not address whether service connection 
for residuals of a right tibia stress fracture is warranted 
on a direct basis.

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(citations 
omitted).

Only if the claimant submits a well-grounded claim does VA 
have the duty to assist her in developing the facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In this case, the Board finds that the claim is not well-
grounded as there is no medical evidence of a current 
disability involving residuals of a right tibia stress 
fracture.  The veteran's lay statements that she currently 
suffers from residuals of a right tibia stress fracture are 
not competent to establish that medical fact for the purposes 
of well grounding her claim.  Hicks v. West, 12 Vet. App. 86 
(1998).

An October 1996 VA examination report diagnosed "[h]ealed 
stress fracture, right tibia."  No residuals of the right 
tibia stress fracture were identified.  A May 1997 VA 
examination diagnosed "[p]rior stress fracture of the right 
tibia, now healed, with no residual problems."  A December 
1997 written statement by the Chief of the Endocrine Section 
at the VA Medical Center, who was also an Associate Professor 
of Medicine at Emory University School of Medicine, stated 
that the veteran "does not have osteoporosis" based on 
diagnostic studies and clinical evaluation.  Finally, J. 
Hoffman, M.D., who performed an April 1999 examination at the 
request of VA and who reviewed the medical record, stated, 
"I do not feel that [the veteran] has sustained, however any 
permanent sequela from the stress fracture." 

As the veteran has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that she currently has 
residuals of a right tibia stress fracture, that claim must 
be deemed not well grounded and therefore denied.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete her application 
for service connection for residuals of a right tibia stress 
fracture.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Whereas the Board has determined that her claim for service 
connection for residuals of a right tibia stress fracture is 
not well grounded, the VA has no further duty to assist her 
in developing facts in support of that claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although where a 
claim is not well grounded the VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, the VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Here, she has not made the VA aware of 
specific, additional evidence that is not of record which 
could serve to well ground her claim. 

As the veteran has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).


ORDER

A claim for entitlement to service connection for residuals 
of a right tibia stress fracture, claimed as secondary to 
service-connected residuals of a hysterectomy, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

